DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 1-4 of the remarks filed on 5/9/2022, constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 21, 26 and 31, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                   Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
                  However, none of the prior art cited alone or in combination provides the motivation to teach an electronic device to:  display a second GUI of the application on the touchscreen in response to the first gesture, wherein the second GUI comprises second video items, wherein each of the second video items comprises one or more second elements, wherein a first quantity of the one or more second elements is less than a second quantity of the first elements, wherein a first size of each of the first video items is greater than a second size of each of the second video items, and wherein a quantity of the second video items is different than a quantity of the first video items; 
receive a second gesture of a user on the touchscreen; 
display a third GUI of the application on the touchscreen in response to the second gesture, wherein the third GUI comprises third video items, wherein each of the third video items comprises third elements, wherein a third quantity of the third elements is greater than the first quantity, and wherein a third size of each of the third video items is greater than the first size; and after receiving the second gesture, further display an additional element for a target item of the third video items that is pointed to by a stylus or a finger as claimed in Claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622